DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al (Published U.S. Application No. 2010/0120710).           Watanabe et al discloses a powder plant extract for beverages wherein a powdered plant extract (dried orange juice; see Example 13) is mixed with a powdered branched alpha-glucan ingredient in a weight ratio of 33 to 10 which falls within the ratio called for in said instant claims and wherein said branched alpha-glucan comprises glucose molecules, 40.7% isomaltose by treatment with isomaltodextranase (Example 4; claim 3), and polymerization of at least 10 (e.g. claim 2), binding of glucose molecules via alpha 1,4 linkages and at non-reducing end of a linear glucan (Table 3).           Regarding claim 2, Watanabe et al further discloses a water soluble dietary fiber content of 68.6% using the Enzyme-HPLC method (Example 4).
Regarding claim 3, Watanabe et al also discloses via Table 3 a proportion of 1.44 for 1, 4 bonded glucose residues to 1, 6-bonded glucose residues with a total of 83.0% (same falls within the claimed ratio, i.e. 1.66/1 to 0.25/1).  
Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.      Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (Published U.S. Application No. 2010/0120710).         Regarding claim 5, the ratio of powdered plant extract to powdered branched alpha-glucan (about 3.3/1) is just outside the range as recited (i.e. 3/1 to 0.2/1).  It is not seen where such difference would make for a patentable distinction.  Watanabe et al discloses treatment of many different extracts with branched alpha-glucan at many different ratios.  Employing the ratio as set forth in claim 5 would have been well within the purview of a skilled artisan, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to have arrived at such claimed ratio through as a matter of preference depending on, for example, the amount of water-soluble dietary fiber contributed in view of the glucan component and its associated benefits (e.g. paragraph 6).          Regarding claims 6 and 7, Watanabe et al further discloses mixing said powdered  rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (Published U.S. Application No. 2010/0120710) taken together with JP2009028019 (JP019).         Watanabe et al further discloses mixing said powdered branched alpha-glucan with a wide variety of other food ingredients including beverage materials (e.g. paragraph 179) but is silent regarding the use of a powdered beverage involving a tea extract.  JP019 discloses a powdered product produced by mixing tea extract (inherently from leaves) with a water soluble dietary fiber similar to that of the instant invention (paragraphs 4 and 10) wherein same is then spray-dried into a powder form to provide an instant tea product.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a tea extract in the product/process of Watanabe et al as a matter of preference in associating the benefits of said dietary fiber to an instant tea product.         Regarding instant method claims 10-17, most of the limitations have already been addressed above.  JP019 teaches the method step of providing the tea extract (or, in the alternative, coffee extract) with the powdered branched alpha-glucan in which the .
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
May 24, 2021